COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-123-CV

STEPHANIE PRINCE STEWART 	APPELLANT



V.



CITY OF FORT WORTH, FORT WORTH ISD,	APPELLEES

TARRANT COUNTY EDUCATION DISTRICT,

STATE OF TEXAS COUNTY OF TARRANT, ET AL. 





----------



FROM THE 236
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On May 12, 2005, we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3, that her notice of appeal was not timely filed and that we would dismiss this case for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

The trial court’s judgment was signed July 31, 1997.  No post-judgment motion was filed to extend the appellate deadlines, so appellant’s notice of appeal was due September 1, 1997, but was not filed until March 31, 2005.  	Because appellant's notice of appeal has not been timely filed, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 25.1(a), 26.1(a), 42.3(a).  Accordingly, we dismiss the appeal for want of jurisdiction.  Appellant shall pay all costs of this appeal, for which let execution issue.



PER CURIAM

PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: June 2, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.